Order issued October 22, 2012




                                           In The
                                  Qløntt of pprat
                       if [Ii Oitrirt of rxzni ztt t1aHa
                                    No. 05-12-01320-Cs’


                          IN R[ ANDY PIIILACIIACK, Relator


                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-i 1-04335-C


                                       ORDER
                       Before Justices Morris, Richter, and LangMiers

       Based on the Court’s opinion of this dale, we I)ISMISS relator’s petition for writ of

mandamus, We ORDER that relator bear the costs of this original proceeding.




                                                 MART4 RiCHTER
                                                 JtJSTCE